Citation Nr: 1814941	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  07-20 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected fused left great toe and metatarsophalangeal joint (left great toe disability), currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating in excess of 10 percent for service-connected arthritis of the left foot associated with the left toe disability (left foot disability), currently evaluated as 10 percent disabling.  

3. Entitlement to a compensable rating for service-connected hammertoe of the left fifth toe (left fifth toe disability) associated with the left great toe disability.  

4. Entitlement to an increased for service-connected posterior vitreous detachment with glaucoma of the left eye (left eye disability), currently evaluated as 10 percent disabling.

5. Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 
REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1978. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina and an October 2014 Board remand.

In April 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing. However, the VLJ who conducted that hearing is no longer available to participate in the Veteran's appeal. In an October 2017 letter, the Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, in a November 2017 correspondence the Veteran indicated that she did not desire another Board hearing. Therefore, the Board will proceed with adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

First, remand is required to obtain current VA examinations. Where a Veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required. 38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2017); Snuffer v. Gober,10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new examination after a two-year period between the last VA examination and a contention that the pertinent disability had increased in severity). In a November 2017 correspondence, the Veteran stated that her disability continued to increase. The Board notes that the most recent VA examinations were conducted in April 2015, more than 2 years ago. Thus, remand is necessary to assess the current severity of the Veteran's disabilities.  

Second, regarding the increased ratings for the service-connected left foot, left great toe, and left 5th toe disabilities, remand is required for an adequate examination. VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App 158 (2016); 38 C.F.R. § 4.59 (2017). These requirements are not limited to diagnostic codes involving range of motion and include disabilities involving painful joints or periarticular pathology. Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016). The April 2015 VA examinations are inadequate for rating purposes, as they did not include range of motion findings in both active and passive motion or findings regarding the opposite uninjured joint. As such, a remand is also required to obtain the needed information.

With respect to the Veteran's claim for a TDIU, this claim is inextricably intertwined with her pending claims for increased disability ratings because a grant of one of these claims could affect the scheduler entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).
Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of her service-connected left foot, left great toe, and left 5th toe disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires (DBQs) to assess each of three disorders.  In addition, the examiner must address the following:

a) Test the left foot and toe ranges of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. The examiner must also conduct all testing on the right foot and great toe.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b) Describe any left foot and toe functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding her flares by alternative means, including by eliciting descriptions from the Veteran. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of her service-connected left eye disability. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.  

5.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning. The claims file must be made available to the examiner. The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of her service-connected disabilities:  posttraumatic stress disorder; left eye disability; left great toe disability; left foot disability; and left 5th toe disability. Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing. The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on her ability to work.

6. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


